Citation Nr: 0030882	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  92-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for headaches as secondary 
to residuals of a fracture of the 5th dorsal vertebra and/or 
limitation of motion of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision in September 1991 by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1993 and December 1995, 
the Board remanded the case to the RO.  In August 1996, the 
RO took the following rating actions:  Granted service 
connection for fracture of the 5th dorsal vertebra, 
limitation of motion of the cervical spine, and degenerative 
disc disease of the lumbar spine; and denied secondary 
service connection for headaches.  In his initial claim, the 
veteran alleged that headaches were the result of treatment 
for a cervical spine injury which he had incurred in service, 
the claimed treatment consisting of chiropractic manipulation 
of his cervical spine in 1987.  The Board, therefore, finds 
that the issue of entitlement to secondary service connection 
for headaches is properly before the Board.  


FINDINGS OF FACT

1.  Residuals of fracture of T-5 did not cause or aggravate 
headaches.

2.  Limitation of motion of the cervical spine did not cause 
or aggravate headaches.  


CONCLUSION OF LAW

Secondary service connection for headaches is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the veteran signed the Veterans Claims 
Assistance Act of 2000, which is applicable to the claim 
presently before the Board and which provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  In the instant case, 
VA has obtained all relevant medical records identified by 
the veteran.  In that regard, the Board notes that, pursuant 
to directions in a Board remand of December 1995, the RO 
requested that the veteran provide the address of a 
chiropractor who had treated him in 1987 and the veteran 
replied that the chiropractor was evidently no longer active 
in that occupation and had left the area where his office had 
been located, as indicated by the fact that he was no longer 
listed in the telephone book.  The veteran did not provide 
any information as to where the chiropractor may have gone.  
The RO was thus unable to send a request for treatment 
records to the chiropractor.  In addition, the veteran has 
been afforded multiple VA medical examinations, which 
included opinions as to the etiology of his headaches.  
Therefore, the Board finds that VA has made all reasonable 
efforts to assist the veteran in obtaining evidence to 
substantiate his claim, and the Board will proceed to 
consider the merits of the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has contended that he has recurrent headaches 
which are a result of the condition of his cervical spine.  

In June 1987, at a private hospital, the veteran underwent 
cervical spine surgery, consisting of anterior cervical 
fusion, C6-7, with removal of osteophytes.  The veteran has 
stated that, prior to the surgery, he let a chiropractor 
manipulate his neck and, after the manipulation, he had 
headaches.  He has also stated that, after the surgery in 
June 1987, he had no headaches for a month and then the 
headaches returned.  

In late 1987 and early 1988, the veteran was treated by 
John A. Myers, M.D., a private neurologist.  The records of, 
and reports by Dr. Myers, contain various findings and 
opinions as to the etiology of the veteran's headaches.  In 
early December 1987, Dr. Myers reported that the veteran 
probably had cluster headaches; at that time, he was of the 
view that the veteran did not have temporal arteritis, 
migraine headaches, or muscle contraction headaches, due to 
the location and quality of the headaches.  One week later, 
Dr. Myers noted that he was going to treat the veteran as if 
he had trigeminal neuralgia, although his pain was somewhat 
atypical and might actually represent cluster or occipital 
neuralgia.  In mid-December 1987, Dr. Myers noted that the 
veteran's headaches at that time seemed to be related to 
cervical strain.  In January 1988, Dr. Myers' office records 
contained an entry, "I think the patient has persistent 
cervical strain with associated severe headaches."  

A VA physician examined the veteran in January 1995.  The 
veteran told her he had "what he calls more a headache after 
the manipulation" of his neck by a chiropractor, prior to 
neck surgery.  He stated that range of motion of his neck was 
within normal limits and he had no pain in the neck.  He 
complained of pain in the right temporal/forehead area, which 
could occur once or twice a day and last up to an hour.  
After an examination, the VA physician found that the veteran 
had no residuals of an injury to the cervical/thoracic spine 
in the 1950s. 

At a VA neurological clinic in January 1995, the physician 
noted that the veteran's history was consistent with vascular 
headaches, but was not typical.  

At a VA neurological examination in May 1996, the veteran 
complained of an intense, throbbing pain in the right temple 
occurring 3 or 4 times per day for 30 to 40 minutes.  There 
was not a specific association with movement of the neck or 
neck discomfort as a precipitant of the headache.  After an 
examination, the VA physician found that the veteran's 
headaches were cluster headaches, which were not of 
musculoskeletal etiology and were not related to a cervical 
or 5th thoracic vertebral fracture. 

At a VA neurological examination in June 1997, the veteran 
stated that he felt that in 1987 a chiropractor broke 
something loose in his neck.  He complained that the right 
side of his neck got tight and a headache in his right 
temporal area followed.  He said that he had one to three 
headaches per day.  He did not attribute his headaches to his 
service-connected dorsal vertebral fracture.  He attributed 
his headaches to a neck injury in a motor vehicle accident in 
the 1950s and said that problems related to his neck injury 
were aggravated by chiropractic treatment.  The examiner 
stated, "His profile and the history he presents of his 
headaches are clinically characteristic of cluster headaches: 
occur several times a day; of short duration; intense 
unilateral pain; lack of nausea, vomiting or aura; heavy 
smoker; male sex; no triggers."  

VA X-rays of the cervical spine in April 1998 showed a block 
vertebra involving C6-7 and degenerative narrowing of the 
C5-6 interspace; posterior alignment was normal; the spine 
above that level was unremarkable.  The impression was no 
change since June 1997 film.  

At a VA neurological examination in April 1998, the veteran 
stated that his headaches were precipitated by chiropractic 
manipulation in 1987 and returned one month after cervical 
spine surgery that year.  He stated that his present problem 
involved the right side of his neck becoming tight, and he 
developed a headache in the right temporal area.  The 
headaches were not associated with any aura or any 
precipitating event.  He denied having any nausea, vomiting, 
photophobia, lacrimation, rhinorrhea, injected conjunctivum, 
stuffed nostrils, scotomas, vertigo, numbness, or ptosis.  He 
said that he had one to three headaches per day, lasting 
about 30 minutes, and they 'let up fast'.  He stated that 
stress tended to precipitate the headaches, which occurred 
more at night.  After an examination, diagnosis include 
cephalalgia; anterior cervical fusion and osteophyte removal, 
well healed, with decreased range of motion of the cervical 
spine; and degenerative disc disease, with associated 
arthritis, of the cervical spine, with a block vertebra at 
C6-7.  

The examiner's opinion was that the veteran's headaches were 
not related to the limited motion of the cervical spine, 
because:  

(1) The veteran did not report 
aggravation of the cephalalgia 
when he had neck problems; the 
cephalalgia occurred 
independently of the cervical 
spine symptoms; 
(2) the veteran had no complaints 
of cephalalgia during the 
examination with multiple 
movements of the neck and having 
the veteran positioned in various 
positions; and 
(3) the cephalalgia history which 
the veteran gave had 
characteristics of cluster 
headaches, which are vascular 
headaches, and are not related to 
cervical spine dysfunction.  

The examiner also offered an opinion that the injury to the 
cervical spine in the 1950s and the veteran's headaches were 
not etiologically related for the same reasons and for the 
additional reason that he indicated that the headaches began 
30 years after the cervical spine injury.

VA X-rays of the skull in June 1998 were normal. 

In June 1998, the veteran was examined by a VA 
nurse/practitioner, whose opinion was that his headaches, 
which were cluster-like in symptomatology, were not 
aggravated by chiropractic manipulation.  The examiner 
commented that the "headaches do not correlate with cervical 
spine manipulation".  He concluded that headaches were 
independent of cervical spine pain.  A physician noted his 
approval of the examination and opinions.  

Upon consideration of all the competent evidence of record, 
the Board notes that multiple examiners in recent years have 
found that the veteran has cluster-type headaches, which was 
Dr. Myers' initial view in December 1987.  Although Dr. Myers 
stated in January 1988 that the veteran had headaches 
associated with cervical strain, he did not at that time 
offer an explanation as to why he was no longer diagnosing 
the veteran's headaches as cluster headaches.  A 
comprehensive examination in April 1998 showed that movement 
of the veteran's neck did not produce headache pain and the 
history which the veteran gave at that time was 
characteristic of cluster headaches.  No physician in recent 
years has disputed the findings or opinion provided by the 
examiner in April 1998.  In addition, the Board notes that, 
after the chiropractic manipulation which the veteran claims 
to have caused his headaches, he had surgical fusion of C6-7, 
and no physician has attributed his claimed "tightness" of 
the neck with a developing headache to that surgery in 1987 
or to the chiropractic manipulation in 1987 which proceeded 
the surgery.  For these reasons, the Board concludes that the 
preponderance of the evidence is against a finding that 
headaches are related to a cervical spine disorder or to a 
dorsal vertebral fracture.  Secondary service connection is 
therefore not established. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310(a); Allen. 


ORDER

Service connection for headaches as secondary to residuals of 
a fracture of the 5th dorsal vertebra and/or limitation of 
motion of the cervical spine is denied.  


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals







